Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 8 and 15 are independent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dayka et al., Pub. No.: US 2014/0237257 (Dayka).

Dayka teaches:

Claim 1.	A method comprising:

receiving, at a first computing device, one or more global queries each associated with one or more local components; (¶¶ 16, 18, a host decomposes a 

determining, based on the one or more local components, one or more indexlets associated with each of the one or more local components; and (¶ 16, based on a sub-query an index metadata 220/indexlet is identified; an index metadata 220/indexlet is associated with an index 210 used for identifying database of records) 

generating, based on a global query plan and each of the one or more indexlets, query results for the one or more global queries. (¶¶ 16, 18,  the query output 260 is a query result generated for the original query based on a global query plan/generated sub-queries intersections based on the original queries and an index metadata/indexlet)

Claim 8.	Dayka teaches:

A non-transitory computer-readable storage medium comprising computer-executable instructions that, when executed by a computing device, cause the computing device to:

receive, at a first computing device, one or more global queries each associated with one or more local components; (¶¶ 16, 18, a host decomposes an original/global query associated with database of records/local component into sub-queries) 

determine, based on the one or more local components, one or more indexlets associated with each of the one or more local components; and (¶ 16, based on a sub-query an index metadata 220/indexlet is identified; an index metadata 220/indexlet is associated with an index 210 used for identifying database of records)

generate, based on a global query plan and each of the one or more indexlets, query results for the one or more global queries. (¶¶ 16, 18,  the query output 260 is 

Claim 15.	Dayka teaches:

An apparatus comprising: one or more processors; and a memory comprising processor executable instructions that, when executed by the one or more processors, cause the apparatus to:

receive, at a first computing device, one or more global queries each associated with one or more local components; (¶¶ 16, 18, a host decomposes an original/global query associated with database of records/local component into sub-queries ) 

determine, based on the one or more local components, one or more indexlets associated with each of the one or more local components; and (¶ 16, based on a sub-query an index metadata 220/indexlet is identified; an index metadata 220/indexlet is associated with an index 210 used for identifying database of records)

generate, based on a global query plan and each of the one or more indexlets, query results for the one or more global queries. (¶¶ 16, 18,  the query output 260 is a query result generated for the original query based on a global query plan/generated sub-queries intersections based on the original queries and an index metadata/indexlet)

Claim 2.	The method of claim 1, wherein the global plan identifies one or more relationships between each of the one or more global queries and partial query results. (¶¶ 16-17, a sub-query is a fragment of the original query, i.e., related to the original query and identifies a partial query result to be used for generating the query output 260/final result)

Claims 9 and 6 are rejected under the same rationale as claim 2.

The method of claim 1, wherein determining, based on the one or more local components, one or more indexlets associated with each of the one or more local components comprises determining, for each of the one or more global queries, at least one common subexpression and at least one common data model. (¶¶ 15-16, a sub-query is a common subexpression and a single or multi-filed is a common data model for generating an index or a sub-query)

Claims 10 and 17 are rejected under the same rationale as claim 3.


Claim 4.	The method of claim 3, further comprising:

determining, for each of the one or more global queries based on each of the at least one common subexpression and the at least one common data model, a logical plan indicative of a traversal of the at least common data model. (¶ 16, a single or multi-filed index is a data model and based on this model intersections of subqueries are determined as a logical subspace of interest as a subquery output for generating the final result)

Claims 11 and 18 are rejected under the same rationale as claim 4.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dayka as applied to claims 1-4, 8-11 and 15-18 above in view of Graham et al. Patent No.: US 10,318,491 (Graham).

Claim 5.	Dayka taught the method of claim 4; Dayka did not specifically teach the feature as recited in claim 5. Graham teaches:

determining, for each of the one or more global queries based on each logical plan, a physical plan indicative of a plurality of worker entities, wherein each of the plurality of worker entities is associated with at least one of the one or more
indexlets. (Graham, col. 2, ll. 50-67; col. 12, ll. 36-65, col. 16, ll. 4-26, wherein a physical plan is determined based on a logical plan generated from a query pars tree and wherein each node of the physical plan includes worker entities/operators that correspond to processes performed by the query executor associated with a secondary index/indexlet)

Dayka provides for generating index and associated index metadata based on the data record fields and the fields that are accessed frequently by queries. Dayka, ¶¶ 15-16. Graham also provides for generating secondary indexes based on data fields that are accessed frequently by queries/the most common object access patterns. Graham, col. 1, ll. 35-50, col. 4, ll. 29-33, col. 8, ll. 15-34. Dayka, ¶ 16 decomposes a query into subqueries and Graham, col. 12, ll. 17-35, generates query pars tree for evaluating the determining, for each of the one or more global queries based on each logical plan, a physical plan indicative of a plurality of worker entities, wherein each of the plurality of worker entities is associated with at least one of the one or more indexlets because doing so would increase usability of  Dayka by selecting a best approach for translating a received  query and selecting the best physical plan that can be executed against a database.

Claim 6.	The method of claim 5, wherein, the physical plan is further indicative of a location of each of the plurality of worker entities. (col. 6, ll. 48-58; col. 7, ll. 39-67, col. 14, ll. 48-57, generating a physical plan based on a cost model and information such as location of data and whether the data is stored in a local or remote storage indicates that the location of worker entities and location of data is included in physical plans for selecting the best plan) 

Claim 7.	The method of claim 5, wherein each of the plurality of worker entities comprises an indexlet worker or a hypercube worker. (col. 13, ll. 31-35 and Table 7, Physical Operator, Index Seek, wherein an indexlet worker “Retrieve cached metadata for objects satisfying given criteria for a named secondary index” by issuing “a PREFIX-GET on the secondary index using the prefix"<tenant id>.<bucket id>.<index name>.<criteria key>. <criteriavalue>''”)

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Schneider et al., Patent No.: US 9,489,411:
“High performance index creation using parallel query plans with repartitioning scan and vector-based repartitioning scan is described. An example method includes extracting index key columns from data rows of the database table to build a set of index rows, 
Chowdhuri et al., Patent No.: US 8,126,870:
“In a relational database system, a user query is broken down into a relational algebra that is comprised of algebraic operations. Each of these algebraic operations is thought to be a basic operator (i.e., an execution primitive). Depending upon the data-partitioning scheme, a query execution engine runs several instances of a given operator to work on different partitions, or allows operators to be executed in parallel. The ability to employ multiple resources like CPUs or disks simultaneously on more than one operator is termed vertical parallelism. Within each operator one can employ parallelism if the data set that it needs to look at has some disjoint property about it. In the present invention this is achieved through the use of data and index partitions. The ability to run multiple instances of the operators on different data sets located across different storage units is called horizontal ( or partitioned) parallelism. Similarly, a tree of operators can run independently of another tree of operators. Partitioning of execution is extremely useful in operational DSS queries where large volumes of data are being scanned, joined, and sorted.” Col. 16, ll. 37-56.
“For index operators, both unpartitioned and local indexing schemes are supported. Local indices (indexes) refer to indices that are partitioned exactly as the data… Global indices are those where the index is partitioned differently than the data. The present invention includes support for a global prefixed non-clustered index”. Col. 26, l. 57-col. 27, l. 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159